997 So. 2d 506 (2008)
Reginald Lee CARSWELL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-2823.
District Court of Appeal of Florida, Fifth District.
December 24, 2008.
Reginald Lee Carswell, Clermont, pro se.
No Appearance for Appellee.
*507 PER CURIAM.
In this latest postconviction filing involving his 1991 conviction, Reginald Lee Carswell appeals the denial of his fifth rule 3.800(a) motion to correct an illegal sentence.
Because Carswell appeared to be abusing the legal process, this Court issued a show cause order under State v. Spencer, 751 So. 2d 47, 48 (Fla.1999). Carswell's response provides no valid reason to allow him continued pro se access to this Court to challenge the underlying conviction. We, therefore, conclude that his appeal is frivolous and an abuse of process. See Fillmore v. State, 876 So. 2d 634, 635 (Fla. 5th DCA 2004); Isley v. State, 652 So. 2d 409, 410 (Fla. 5th DCA 1995).
Accordingly, in order to conserve judicial resources, we prohibit Carswell from filing with this Court any further pro se pleadings concerning Seventh Judicial Circuit Court Case No. 91-3654-CFAES. The Clerk of this Court is directed not to accept any further pro se filings concerning this case from Carswell. Any more pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member in good standing of The Florida Bar. The Clerk of this Court is further directed to forward a certified copy of this opinion to the appropriate institution for disciplinary procedures as provided in section 944.09, Florida Statutes (2008).
APPEAL AFFIRMED; Future Pro Se Filings PROHIBITED; Certified Opinion FORWARDED to Department of Corrections.
PALMER, C.J., TORPY and COHEN, JJ., concur.